DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The 09/08/2021 restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 8-19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows:
Claim 8: A semicolon is added after the words “sprag shaft” (Line 10).  Thus, the words “sprag shaft” (Line 10) are changed to recite - - sprag shaft; - -.

Drawings
The drawings are acceptable.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or render obvious a gear shifting apparatus for a multi-speed transmission for an electric vehicle as recited in Claim 1, which comprises: a shifting unit configured to control gear shifting by a torque of an actuator; and a parking unit including a parking sprag and configured to control engagement and disengagement of the parking sprag by the torque of the actuator, wherein the actuator comprises a control motor configured to transmit a driving torque to driven gears of the shifting unit and the parking unit through a drive gear externally gear-meshed with the driven gears, wherein the shifting unit comprises: a fork slider slidably mounted on a fork rail; a shift fork integrally formed with the fork slider and configured to activate the gear shifting; a finger drum connected to a first driven gear externally engaged with the drive gear, and having a finger end on an exterior circumference of the finger drum; and a shift lug configured to rotate about a centrally positioned lug shaft, and including two lug ends having a different length from each other, wherein the shift lug is configured to interact with the finger end to support or release the finger end along a rotation direction of the finger drum, and includes a coupler end coupled with a pocket portion formed at the fork slider..
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RANDELL J KRUG/Primary Examiner, Art Unit 3658